DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on September 10, 2019; October 30, 2019; March 18, 2020; and November 26, 2020 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Ten (10) sheets of drawings were filed on September 6, 2019 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummins et al. (WO 2012/062622 A1).
Regarding claims 1, 2, 4, and 5; a time-of-flight apparatus (Light Detection and Ranging, LIDAR; see page 9, lines 20-29) comprising: 
a laser (pulsed laser; see page 9, lines 21-22) configured to produce a laser pulse having a first peak power and first duration (the laser pulse inherently has a first peak power and a first duration; laser oscillator unit 401; see Figure 11 and page 7, lines 1-5); and 
a pulse clipper (406; see Figure 11 and page 7, lines 5-8) for receiving the laser pulse (Oscillator pulse out in Figure 11) from the laser (401), 
wherein the pulse clipper (406) is configured to produce a clipped pulse (Shutter pulse out from the laser pulse; see Figure 11), 
wherein the clipped pulse (Shutter pulse out; see Figure 11) has a second duration less than the first duration (see Figure 11; the abstract; page 6, lines 11-13; page 7, lines 9-10; and page 9, lines 26-29);
further comprising a targeting device for 10directing the clipped pulse towards an external object (see column 9, lines 20-29; LIDS illuminates a far-away object or target, which inherently requires a targeting device);
wherein the clipped pulse (Shutter pulse out; see Figure 11) has a second peak power during the second duration (see Figure 11) and wherein an instantaneous power of the clipped pulse (Shutter pulse out) at a moment of time after the second duration divided by the second peak power is smaller than an instantaneous power of the laser pulse (Oscillator pulse out) at the moment of time after the second duration divided 20by the first peak power (see Figure 11);
further comprising a receiver (optical collection system; see page 9, lines 22-24) configured to receive a portion (backscatter light from target; see page 9, lines 20-24) of the clipped pulse (pulsed with reduced pulse duration; see page 9, lines 20-29) reflected from the external object (far away object or target; see page 9, lines 20-24)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 17, 18, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (WO 2012/062622 A1) in view of Hochberg et al. (US 2010/0187442 A1).
	Regarding claims 3, 17 and 18; Cummins et al. teaches the time-of-flight apparatus of claim 2 as applied above, wherein the clipped pulse (reduced or shortened pulse; see page 9, lines 20-29) is directed towards an external object (target), but does not teach that the targeting device comprises a beam steerer to steer the clipped pulse towards the external object, wherein the beam steerer is a phased array beam steerer, and the beam steerer and the pulse clipper are implemented in a photonic integrated circuit.  
Hochberg et al. teaches that Lidar systems (see paragraph 3) may include phased array beam steering devices (see paragraphs 3-6 and 11) that are efficient and cost effective, wherein the integrated photonic beam steering system including phased arrays for a LIDAR system may be fabricated on a photonic integrated circuit (see paragraph 134). 
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a phased array beam steerer in the LIDAR system taught by Cummins et al. for the purpose of providing an efficient and cost effective manner to direct the beam towards the target to improve the overall function of the LIDAR system by minimizing optical loss and to further incorporate the phased array beam steerer and the elements of the pulse clipper and the laser in a photonic integrated circuit with the phased array beam steerer to provide a compact device.
Regarding claims 25, 28 and 29; Cummins et al. teaches a lidar system (Light Detection and Ranging, LIDAR; see page 9, lines 20-29) comprising: 
a transmitter (pulsed laser; see page 9, lines 21-22; laser 401; see Figure 11 and page 7, lines 1-5); and 
a receiver (optical collection system; see page 9, lines 20-29); 
wherein 5the transmitter (laser 401) comprises: 
a laser (401) configured to produce a laser pulse (Oscillator pulse out; see Figure 11) having a first peak power and a first duration (see Figure 11); 
a pulse clipper (406) for receiving the laser pulse (Oscillator pulse out; see Figure 11) from the laser (401), 
wherein the pulse clipper (406) is configured to produce a clipped pulse (Shutter pulse out; see Figure 11) from the 10laser pulse (Oscillator pulse out), 
wherein the clipped pulse (shutter pulse out) has a second peak power during a second duration (see Figure 11), and 
wherein an instantaneous power of the clipped pulse at a moment of time after the second duration divided by the second peak power is smaller than an instantaneous power of the laser pulse at the moment of time after the second duration divided by the first peak power (see Figure 11); and 
wherein the receiver (optical collection system) is configured to receive a portion (backscatter light from the target) of the clipped pulse reflected from the external object (see page 9, lines 20-29).
Cummins et al. teaches that the LIDAR device illuminates a far away object or target (see page 9, lines 20-29), but does not teach that the device comprises a beam steerer for steering the clipped pulse towards an external object (far away object or target), wherein the beam steerer is a phased array beam steerer, and wherein the beam steerer and the pulse clipper are implemented in a photonic integrated circuit.  
Hochberg et al. teaches that Lidar systems (see paragraph 3) may include phased array beam steering devices (see paragraphs 3-6 and 11) that are efficient and cost effective, wherein the integrated photonic beam steering system including phased arrays for a LIDAR system may be fabricated on a photonic integrated circuit (see paragraph 134). 
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a phased array beam steerer in the LIDAR system taught by Cummins et al. for the purpose of providing an efficient and cost effective manner to direct the beam towards the target to improve the overall function of the LIDAR system by minimizing optical loss and to further incorporate the phased array beam steerer and the elements of the pulse clipper and the laser in a photonic integrated circuit with the phased array beam steerer to provide a compact device.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (WO 2012/062622 A1).
Regarding claim 22; Cummins et al. discloses the time-of-flight apparatus as discussed above with respect to claim 1, but does not specifically disclose that the first duration is between 2 ns and 20 ns, and the second duration is approximately 100 ps. Cummins teaches that the invention is to a plasma shutter for modifying a laser pulse (see page 1, line 2-3) and that pulse durations of less than 500 ps are achievable with plasma shutters (see page 3, lines 22-25).  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a laser (laser 401) to produce a pulse having a first duration of any value suitable for obtaining a desired output results in cooperation with the pulse clipper (406), including a first duration of between 2 ns and 20 ns, and to use the pulse clipper (plasma shutter 406) to produce a pulse of a second duration as small as possible and less than 500 ps, including a second duration of 100 ps, for the purpose of providing a clipped pulse that allows for enhanced target resolution of the lidar system (see page 9, line 20), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Allowable Subject Matter
Claims 6-16, 19-21, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
a time-of-flight apparatus as defined by claim 6, wherein the pulse clipper comprises an optical waveguide having an induced absorption region, the induced absorption region comprising a semiconductor having a bandgap energy, in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 4; or
20the lidar system as defined by claim 26, wherein the pulse clipper comprises an optical waveguide having an active region, the active region comprising a semiconductor having a bandgap energy in combination with all of the limitations of base claim 25.
 	Claims 7-16, 19-21, 23 and 24 depend from claim 6; and claim 27 depends from claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874